The opinion of the court was delivered by
Swayze, J.
The question involved is the right of tire commission of Wildwood to employ special counsel in litigation. By the resolution fixing his salary, the city solicitor is required to draw all ordinances and contracts or pass upon the same before action is taken thereon and give such legal advice as may be required by the board of commissioners. The rule that governs the present case is that established by the Court of Errors and Appeals in State, Hoxsey, v. Paterson, 39 N. J. L. 72. This justifies the employment of associate counsel in defending suits in which the city is interested, but does not allow the city commission under the *288guise of such employment to withdraw and take out of the hands of the city counsel any particular case or classes of cases and to confide their management to others.
The resolution now under review was that John Harris be employed to defend certain writs of certioraii for the city. This seems to be limited to the writs of certiorari specified and is work not covered by the resolution fixing the salary of the city counsel. We think the employment of Harris was within the powers of the city commission.
Let the writ be dismissed, with costs.